DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to the Request for Continued Examination dated 15 September 2020.
In the amendment dated 15 September 2020, the following occurred: Claims 1, 10, and 15 have been amended; Claim 20 is new.
Claims 1-20 are pending.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 September 2020 has been entered.

Notice to Applicant
The Examiner considers the claimed invention to overcome the art of record. The only remaining objections/rejections are those presented herein. 


Priority
This application does not claim priority to any other patent document and is thus afforded a priority date corresponding to the filing date of 02 June 2014.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-10, 12, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a CRM, device, and method for information retrieval.
The limitations of importing a received resource containing multiple data points for a medical service provider population, wherein during the importing, the received resource is digested to render a mapping between an individually identifiable part of a data point instance of the multiple data points for a medical service provider population and a corresponding normalized data type of a set of normalized data types handled by a set of data type-specific parsers configured; designating, based upon the mapping during the importing, one of the data type-specific parsers for each individually identifiable part of a data point instance of the multiple data points for a medical service provider population; parsing, after the designating, individually identifiable parts of the data point instances of the multiple data points using corresponding designated ones of the set of data-type specific parsers to render a set of parsed data points for a medical service provider population; matching individual ones of the set of parsed data points for a medical service provider population to multiple listing entries of an authoritative data listing, wherein, during the matching, an algorithmic matching operation is performed for a parsed data point instance of the set of parsed data points for a medical service provider population, wherein the algorithmic matching operation comprises performing for each one of the set of parsed data points for a medical service provider population: generating a set of transformed data points by applying a set of transformation types to the parsed data point instance, and identifying a set of algorithmic matches between the set of transformed data points and corresponding listing entries of the authoritative data listing; rendering a set of transformation match scores by assigning an algorithmic match score to each match between a one of the set of transformed data points and a listing entry of the authoritative data listing, wherein the algorithmic match score for a particular one of the set of transformed data points is based upon a type of transformation performed on the parsed data point instance to render the particular one of the set of transformed data points; determining a highest match score of the set of transformation match scores; and exporting the particular one of the set of transformed data points, corresponding to the highest match score, to [a location], as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but Decision on Reconsideration dated 15 July 2020 at Pg. 6 finding that the claimed invention is directed to a mental process. For example, but for the various computer element (discussed in detail, infra), this claim encompasses a person mentally transforming medical service provider data records from a variety of medical service provider data sources into standardized medical service provider data records for storage. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Alternatively, the limitations, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. For example, but for the various computer element (discussed in detail, infra), the claimed invention amounts to managing personal behavior or 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element(s) of (1) a computer system implementing a service provider data processing engine including a processor and computer-readable medium including computer-executable instructions (Claim 1), (2) a non-transitory computer-readable medium executed on a computer system configured to implement a medical service provider data processing engine (Claim 10), or (3) a system comprising a programmed processor and a non-transitory computer readable medium including computer-executable instructions for configuring the programmed processor to implement a medical service provider data processing engine (Claim 15). These components are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer components performing generic computer functions of importing, designating, parsing, matching, rendering, determining, and exporting) such that it amounts no more than mere instructions to apply the exception using a 
The claim further recites the additional element of a medical service provider database. The medical service provider database is recited at a high level of generality (i.e., as a general means for storing data) and merely generally links the abstract idea to a particular technological environment or field of use. It also amounts to a location to with data is transmitted, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using (1) a computer system implementing a service provider data processing engine including a processor and computer-readable medium including computer-executable instructions (Claim 1), (2) a non-transitory computer-readable medium executed on a computer system configured to implement a medical service provider data processing engine (Claim 10), or (3) a system comprising a programmed processor and a non-transitory computer readable medium including computer-executable instructions for configuring the programmed processor (Claim 15) to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Claims 2-9, 11-14, and 16-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2, 3, 4, 11, 12, 

Response to Arguments
Rejections under 35 U.S.C. § 101
Regarding the subject matter eligibility rejection of Claims 1-19, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
With regard to Prong 1, Applicant submits that, as a practical matter, considering the specification (see paragraph [0004] of Applicant's specification that states "There must be a sufficient quantity of service providers represented in the databases.") and the manner in which such systems are implemented, the claimed invention CANNOT be directed to the "mental processes" category of abstract ideas.
Regarding (a), the Examiner respectfully disagrees. The claimed invention requires, at minimum, four pieces of data (“importing…multiple data points for a medical provider population”). Multiple data points is, at minimum, two data points, while a medical provider population is, at minimum, two providers. This represents, at minimum, four data points. This does not preclude the claimed invention from being practically In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the identified abstract idea has alternatively been characterized as a Method of Organizing Human Activity. The Examiner submits that whether or not the claimed invention is practically performable in the human mind is not part of the Method of Organizing Human Activity analysis.
In this regard, the PTAB's conclusion that Applicant's claimed invention is directed to a "mental process" is wholly based upon an unrealistic theoretical possibility - as opposed to practical implementation.
Regarding (b), the Examiner respectfully points out that there was (and still is) nothing in the claim that is not practically performable in the human mind and/or with the assistance of pencil and paper.
Applicant's claimed invention, directed to a particularly configured computer system's "under the hood" database maintenance operation (as opposed to interactions with a user), can only be carried out by a properly configured computer system and is therefore does not fall within the abstract idea category of a "mental process" or a "method of organizing human behavior" (should that possibility be considered in view of the inapplicability of the "mental processes" category).
Regarding (c), the Examiner respectfully submits that there is no evidence for Applicant’s opinion. The identified abstract idea is the manipulation of data. The Examiner submits that this is a mental process. Alternatively, this is Method of Organizing Human Activity, i.e., following a series of steps to build/maintain a database 
Applicant's claimed invention causes fewer "fault" instances where the programmed system cannot handle particular types of incoming data that cannot properly be matched merely by comparing the data points (without modification) to lists of data in an authoritative database.
Regarding (d)
The prosecution record lacks even a single piece of actual factual evidence that, indeed, Applicant's claimed invention could, as a practical matter, be carried out using mental processes - as opposed to being carried out on a properly configured computer system.
Regarding (e), the Examiner respectfully submits that the MPEP and Guidance do not require such factual evidence and counter-submits that the Applicant has provided no evidence that it cannot per performed in the human mind and/or with the assistance of pencil and paper. Further, there is nothing that requires the abstract idea to comprise “previously executed human activity.”
Applicants' claims specify a particularized solution (i.e. the claimed combination of "matching", "rendering", "determining", and "exporting" operations) to a problem in automated data resource consolidation technology ( duplicate entry creation due to variations in a same data value) that diminished the value/effectiveness of the automated technology for integrating data resource content into a single normalized database.
Regarding (f), the Examiner respectfully submits that the Applicant has not pointed to, and the Examiner cannot find, where this purported technical problem described in the as-filed disclosure. The word “duplicate” does not even appear in the as-filed disclosure. Nor do the claims appear to particularly address this supposed technical problem; they do not appear to be directed to removing duplicates.
Applicant's current amendments to the claims preclude the PTAB's unrealistic determination that the claimed invention, as a practical matter, 
Regarding (g), the Examiner respectfully submits that the minimum data required by the claim has been amended from two to four. It is unclear how this is not “only a few entries.” Further, whether or not the abstract idea is practically performable is not part of the Method of Organizing Human Activity inquiry.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Groeneveld et al. (U.S. Pre-Grant Patent Publication No. 2009/0319521) which discloses a system that allows for determining candidate data using fuzzy matching.
Russell et al. (U.S. Pre-Grant Patent Publication No. 2005/0114277) which discloses a system that employs an algorithm to mine data based on a desired goal.
Ramani et al. (U.S. Pre-Grant Patent Publication No. 2012/0197631) which discloses a system for identifying textual relationships in word group pairs via parsing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626